Order                                                                         Michigan Supreme Court
                                                                                    Lansing, Michigan

  January 17, 2020                                                                 Bridget M. McCormack,
                                                                                                 Chief Justice

  159413                                                                                David F. Viviano,
                                                                                        Chief Justice Pro Tem

                                                                                      Stephen J. Markman
                                                                                           Brian K. Zahra
  LOREN KROLL, by RONALD KROLL and                                                   Richard H. Bernstein
  SUSAN KROLL, Legal Guardians,                                                      Elizabeth T. Clement
           Plaintiffs-Appellants,                                                    Megan K. Cavanagh,
                                                                                                      Justices

  v                                                        SC: 159413
                                                           COA: 341895
                                                           Muskegon CC: 16-006224-NI
  DELORES DEMORROW and MONTAGUE
  AREA PUBLIC SCHOOLS,
           Defendants-Appellees.

  ________________________________________/

        On order of the Court, the application for leave to appeal the February 26, 2019
  judgment of the Court of Appeals is considered.

          The issue before us is whether the plaintiffs, Loren Kroll’s legal guardians,
  presented a genuine issue of material fact as to whether Delores DeMorrow’s alleged
  failure to activate the bus’s caution lights was a cause in fact of Loren’s injuries. When
  reviewing a motion for summary disposition under MCR 2.116(C)(10), the evidence
  must be viewed in the light most favorable to the nonmoving party. Odom v Wayne Co,
  482 Mich. 459, 466-467 (2008). Summary disposition is appropriate only if there is no
  genuine issue regarding any material fact and the moving party is therefore entitled to
  judgment as a matter of law. Id. at 467. Factual causation requires showing that “but
  for” the defendant’s actions, the plaintiff’s injury would not have occurred. Ray v
  Swager, 501 Mich. 52, 63 (2017).

          Viewed in the light most favorable to the plaintiffs, there was sufficient evidence
  to bar summary disposition on the factual-cause element of the plaintiffs’ negligence
  claim. The driver of the truck that struck Loren testified that it was his habit to slow to a
  stop when he saw a bus’s caution lights activated. He further testified that had the bus’s
  caution lights been on in this case, he would have stopped. The Court of Appeals erred
  when it found that this testimony was mere speculation and that it was not proven that
  DeMorrow’s alleged failure to activate the caution lights was a factual cause of Loren’s
  injuries. The truck driver’s testimony created a genuine issue of material fact as to
  whether the accident would have occurred but for DeMorrow’s failure to turn on the
  lights because the truck driver would have slowed to a stop before he hit Loren.
                                                                                                               2

       Relying at least in part on its erroneous factual-cause analysis, the panel then
concluded that “DeMorrow’s failure to activate the caution lights cannot be the proximate
cause of the accident.” Kroll v DeMorrow, unpublished per curiam opinion of the Court
of Appeals, issued February 26, 2019 (Docket No. 341895), p 3. Therefore, pursuant to
MCR 7.305(H)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the
Court of Appeals as to cause-in-fact, VACATE the judgment of the Court of Appeals as
to proximate cause, and REMAND this case to that court for further proceedings not
inconsistent with this order.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         January 17, 2020
       b0114
                                                                             Clerk